Citation Nr: 1454045	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  01-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic liver disease, to include hepatitis C. 

2. Entitlement to service connection for a chronic liver disease, to include hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the appeal currently resides with the RO in Baltimore, Maryland. 

The Veteran testified before the undersigned at a Board hearing in October 2014.  A transcript of this hearing has been associated with his VA claims file.

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" file so as to insure a total review of the evidence. 

This appeal was processed using the VBMS and "Virtual VA" paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a chronic liver addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed November 1973 rating decision denied the Veteran's claim of entitlement to service connection for hepatitis. 

2. New evidence received since the November 1973 rating decision raises a reasonable possibility of substantiating the Veteran's service connection claim for a chronic liver disease, to include hepatitis C. 


CONCLUSION OF LAW

1. The November 1973 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the Veteran's service connection claim for hepatitis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material evidence has been received to reopen a previously-denied service connection claim for hepatitis, the Board is reopening the claim herein.  As such, any deficiency in VA's duties to notify and assist under the VCAA with respect to the claim for hepatitis would not be prejudicial to the Veteran.


New and Material Evidence - Hepatitis 

The Veteran's appeal regarding a chronic liver condition stems from his contention that he began to experience symptoms of hepatitis C in-service (e.g., upper right quadrant pain, fevers, headaches, etc.) in 1972; that he continued to experience hepatitis-related symptoms after service; and that he was ultimately diagnosed with an unknown strain of hepatitis in approximately 1974 and hepatitis C in 2000.  

The Veteran first filed a service connection claim for hepatitis in May 1973.  In a November 1973 rating decision, the RO denied the claim based on the Veteran's failure to appear for a scheduled VA examination.  Although the November 1973 rating decision does not specifically mention any specific disability, including hepatitis C, in certain circumstances a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision. Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009). Specifically, when an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny that claim. Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007); see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

While the November 1973 letter does not specifically mention the service connection claim for hepatitis, the Board finds that a reasonable appellant would have known that the November 1973 rating decision was a denial of the service connection claim for hepatitis because the Veteran had just filed a claim for hepatitis, headaches, and a nervous condition in May 1973 and had filed no other claims for benefits at the time of the November 1973 rating decision.  Therefore, a reasonable appellant would have understood that the November 1973 rating decision implicitly denied the service connection claim for hepatitis.  Accordingly, the Board finds that the November 1973 rating decision was an implicit denial of the Veteran's claim of entitlement to service connection for hepatitis.  As the Veteran did not appeal this decision, it became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

Thereafter, in March 2000, the Veteran submitted a claim to reopen the matter pertaining to service connection for hepatitis.  That claim was denied in the July 2000 rating decision; the Veteran submitted a notice of disagreement in September 2000; a statement of the case was issued in November 2000; and the Veteran perfected an appeal in January 2001.  

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the November 1973 decision, the Veteran submitted a private treatment record showing a confirmed diagnosis of hepatitis C in 2000, and a lay statement concerning the onset of hepatitis in-service.  The record also includes hearing testimony from the Veteran indicating that he was quarantined in-service for possible hepatitis; that he was diagnosed with hepatitis at a VA facility shortly after service in 1974; that he continued to experience symptoms (i.e., fever, upper right quadrant pain, etc.) after service; that he was diagnosed with hepatitis C in 2000; and that he had no risk factors for hepatitis C, other than in-service air gun vaccinations.  

The Board finds this new evidence raises a reasonable possibility of substantiating the Veteran's claim as it demonstrates a current disability and suggests that such had its onset during the Veteran's period of active duty.  Such evidence was lacking in 1973 when the Veteran failed to report for a scheduled VA examination.  Thus, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a chronic liver condition, to include hepatitis C. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a liver condition, to include hepatitis C, is reopened.


REMAND

Again, the Veteran's appeal regarding a chronic liver condition stems from his contention that he began to experience symptoms of hepatitis C in-service (e.g., upper right quadrant pain, fevers, headaches, etc.) in 1972; that he continued to experience hepatitis-related symptoms after service; and that he was ultimately diagnosed with an unknown strain of hepatitis (A, B, or C) in 1974 and hepatitis C in 2000.  

Service treatment records (STRs) reflect complaints of headaches, mild anorexia, malaise, and right/left upper quadrant pain in March 1972.  On March 16, 1972, STRs indicate that the Veteran was admitted to the Ireland Army Hospital with "possible" hepatitis, and a diagnostic impression of viral illness versus hepatitis; he was quarantined for approximately 5 days.  Contemporaneous lab tests were negative for hepatitis-associated antigen (HAA).  A March 21, 1972 Clinical Record Cover Sheet reflects that the Veteran returned to duty after being observed for possible viral illness or hepatitis and that no disease was found.  This was also noted on a March 21, 1972, discharge/progress note; the Veteran was discharged in "good" condition.  His separation examination was silent as to complaints, treatment, or diagnoses relating to hepatitis and/or liver disease. 

Following service, a May 2000 private treatment record from Dr. L. indicated that the Veteran was recently diagnosed with Hepatitis C, although it was "unclear how or when he contracted this virus."  Dr. L. noted a history (per the Veteran) of hospitalization and quarantine while in-service, but that the Veteran could not recall any-other exposures and denied any risk factors.

The Veteran underwent a VA examination in December 2001, at which time he reported that he was hospitalized in service for possible hepatitis and again denied all usual risk factors.  The diagnosis was hepatitis C, date and origin of mechanism unclear. 

VA treatment records dated in 2002 confirm a hepatitis C diagnosis. 

As noted, the Veteran provided testimony before the undersigned in October 2014.  At that time, he again reported that he began to experience hepatitis-related symptoms in-service, and that he was ultimately hospitalized for possible hepatitis in 1972.  Following service, the Veteran reported that he presented to a VA clinic in Washington, D.C., in 1974 for ongoing symptoms of hepatitis and that he was diagnosed with hepatitis at that time.  He again denied any risk factors for hepatitis, but noted that he had received air gun vaccinations in-service and that they did not change the needles with each vaccination. 

Based on the above, there is evidence of in-service treatment for possible hepatitis related symptoms; a current hepatitis C diagnosis; and lay evidence of ongoing symptoms during and since service, to include the Veteran's report of a 1974 VA diagnosis of hepatitis.  In light of the foregoing, the Board finds that a remand is necessary to: (1) obtain VA outpatient treatment records, dated from 1972 to approximately 1975; and (2) obtain a VA examination to address the nature and etiology of the claimed chronic liver condition, to include hepatitis C. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any VA treatment records referenced by the Veteran, to specifically include records of treatment for hepatitis at the VA Medical Center in Washington, D.C., from approximately 1972 to 1975, and associate the records with the electronic or paper claims file.

Also request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to hepatitis and/or a chronic liver condition.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2. Thereafter schedule the Veteran for a VA examination by an appropriate medical specialist for opinions as to whether it is at least as likely as not (50 percent probability or greater) that hepatitis C, or any other residual chronic liver disease identified upon examination, is etiologically related to any incident of active duty service or otherwise had its onset during active duty service, to include as due to the Veteran's (i) vaccinations by air gun injector, and/or (ii) as related to complaints of upper quadrant pain, malaise, and headaches, and hospitalization for "possible hepatitis" in March 1972. 

The physician must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  A complete rationale must be provided for each opinion.

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


